Case 1:19-cv-00902-EAW Document 67 Filed 09/24/19 Page 1 of 9

UNITED STATES DISTRICT COURT:
WESTERN DISTRICT OF NEW YORK.

 

MICHAEL P. KEARNS, in his individual
capacity and official capacity as Clerk of
the County of Erie, New York,

Plaintiff,

ANDREW M. CUOMO, in his
official capacity as Governor of
the State of New York, LETITIA
A. JAMES, in her official
capacity as Attorney General of
the State of New York, and
MARK J.F. SCHROEDER, in his
official capacity as
Commissioner of the New York
State Department of Motor
Vehicles,

Defendants.

 

No. 1:19-cv-00902-EA W

NOTICE OF MOTION FOR LEAVE TO FILE [PROPOSED]
AMICUS CURIAE BRIEF OF NEW YORK STATE

CONSERVATIVE PARTY

 
Case 1:19-cv-00902-EAW Document 67 Filed 09/24/19 Page 2 of 9

PLEASE TAKE NOTICE that the New York State Conservative
Party (hereafter, "Amicus"), through its undersigned counsel, hereby
moves the Court to grant an Order allowing Amicus to file an amicus
curiae brief in support of Plaintiffs’ motion for a preliminary injunction.
Amicus submits herewith a motion providing reasons why this Court
should choose to accept the brief, as well as a copy of the proposed
amicus curiae brief it requests leave to file.

Dated: New York, New York
September 20, 2019

we

 

DENNIS HOUDEK, ESQ,
ATTORNEY FOR AMICUS
CURIAE NEW YORK
STATE

CONSERVATIVE PARTY
305 Broadway, Seventh Floor
New York, NY 10007

(212) 822-1470

 

 
Case 1:19-cv-00902-EAW Document 67 Filed 09/24/19 Page 3 of 9

MOTION FOR LEAVE TO FILE PROPOSED BRIEF OF
AMICUS CURIAE ON BEHALF OF PLAINTIFF

Amicus respectfully moves this Court, pursuant to its broad
discretion to allow for the appearance of amicus curiae in a district court
case, for leave to file the concurrently submitted amicus brief (i) in
support of Plaintiff's motion for a preliminary injunction (Docket No. 3);
and (ii) in opposition to Defendants’ motion to dismiss (Docket No. 24).
Amicus certifies that this brief was not written in whole or in part by the
counsel for any party, and that no person or entity other than the Amicus
and its counsel made a monetary contribution to the preparation and

submission of this brief.

I. Interests of the Amicus

The New York State Conservative Party has, for over fifty (50) years,
advocated tirelessly for the strict enforcement of our nation’s federal laws
prohibiting illegal immigration. The case at bar clearly represents a bald-faced
and admitted effort to do an end-run around those laws, federal laws that
clearly preempt state action in that field. Accordingly, Amicus has a strong
interest in the outcome of this proceeding. Moreover, Amicus is only one of
two voices that will be raised as an Amicus on the side of the Plaintiff. See,
e.g., Docket Nos. 19 and 21, consisting of the amicus brief in support of

Plaintiff submitted by the Immigration Reform Law Institute. In stark

3
Case 1:19-cv-00902-EAW Document 67 Filed 09/24/19 Page 4 of 9

contrast, no less than twelve (12) separate entities have, to date, filed amicus
curiae briefs on behalf of the Defendants herein. These twelve (12) separate
entities consist of (i) the Connecticut Attorney General (e.g., Docket No. 16
herein); (ii) Daniel T, Warren (e.g., Docket Nos. 17 and 39 herein); (iii) the
State of California (e.g., Docket No. 35 herein); (iv) the State of Delaware
(e.g., Docket No. 35 herein); (v) the State of Hawaii (e.g., Docket No. 35
herein); (vi) the State of Illinois (¢.g., Docket No. 35 herein); (vii) the State
of Maryland (e.g., Docket No. 35 herein); (viii) the State of Nevada (e.g.,
Docket No. 35 herein); (ix) the State of Washington (e.g., Docket No. 35
herein); (x) the District of Columbia (e.g., Docket No. 35 herein); (xi) the
Rural and Migrant Ministry (Docket Nos. 42-45 and 55); and (xii) the New
York Civil Liberties Union (Docket Nos, 52-54 and 56-58), It is respectfully
submitted that the mere fact that Amicus is one of the few voices speaking on
behalf of the Plaintiff alone mandates granting leave for filing an amicus
curaie brief as one of the few counterweights to the avalanche of twelve (12)

separate amicus briefs filed on behalf of the Defendants,

At this point, and in an excess of caution and an effort to relieve the
burden on this Court, I note that this Court can and must take judicial notice
of all of the documents from the prior proceedings and draw its own
conclusions as to their force and effect. This court may take judicial notice of

its records and files, including, of course, the other papers submitted

 
Case 1:19-cv-00902-EAW Document 67 Filed 09/24/19 Page 5of9

previously herein. Walker v. City of New York, 46 A.D.2d 278 (1* Dept.
2007). Indeed, this court may even take judicial notice of a record in the same
court concerning either the pending matter or of some other action. Allen vy.
Strough, 301 A.D.2d 11 (2d Dept. 2002). In addition, this court may take
judicial notice of prior judicial proceedings though in a different court and
involving different parties. Matter of Justin EE, 153 A.D.2d 772 (3d Dept.
1989); Mendelovitz v. Cohen, 26 Misc.3d 1230(A) (Sup. Ct. Kings Cty.
2010). This settled law is based on common sense considerations of judicial
economy. See, eg., In re Aerial_Transit Co., 190 Bankr, 464 (Bankr. S.D.
Fla. 1990) (judicial notice should be taken so as not to “grind the same corn
twice”); Im re Applin, 108 Bankr. 253 (Bankr. E.D. Cal. 1989) (judicial notice
of “basic filings” in all proceedings).

Il. Reasons for Filing

Amicus has reviewed the documents filed to date by the

parties and other amici to this proceeding and are familiar with the

issues before this Court in the instant case. The accompanying

proposed brief will assist this Court by providing additional analysis

of the applicable standard for application of the preemption doctrine

to immigration issues, as well as the standard of review for laws

pertaining in to same. These issues will not be addressed in similar

 
Case 1:19-cv-00902-EAW Document 67 Filed 09/24/19 Page 6 of 9

detail and scope by Plaintiff. Accordingly, a separate brief is
necessary to permit Amicus to address these issues.

The Amicus's request to file an amicus curiae brief follows from
its substantial interest and continuing work to help ensure that federal
immigration laws are not impinged by unwarranted state intrusions on
same. Indeed, Amicus has been an outspoken proponent on this issue
for over fifty (50) years, and its intense interest in this issue cannot
possibly be disputed.

Ill. Granting Leave to File This Amicus Curaie Brief is Eminently Proper

As an initial matter, "[t]here are no strict prerequisites that must be
established prior to qualifying for amicus status; an individual seeking to
appear as amicus must merely make a showing that his participation is
useful to or otherwise desirable by the court." United States v. Louisiana,
751 F.Supp. 606,620 (E.D. La. 1990). Although some courts have required
that the amicus possess some "unique information or perspective," this
does not require any particular quantum of expertise beyond the
expectation that the amicus will add significantly to, not merely parrot, the
contributions from the lawyers from the parties. See Ryan v. CFTC, 125

F.3d 1062, 1063 (7" Cir. 1997).

 
Case 1:19-cv-00902-EAW Document 67 Filed 09/24/19 Page 7 of 9

Accordingly, although there is no federal rule or statute governing
participation by amicus curiae at the district court level, see United States
v. Gatti, 755 F.Supp. 1157, 1158 (E.D.N.Y. 1991), a federal district court
has the inherent authority to invite participation by amicus curiae to assist
the court in its proceedings. United States v. Louisiana, 75\ F.Supp. 608,
620 (E.D. La. 1990); United States v.Michigan, 116 F.R.D. 655, 660
(W.D. Mich. 1987). The decision to invite or accept participation by an
amicus is committed to the sound discretion of the court, Alexander v.
Hall, 64 F.R.D. 152, 155 (D.S.C. 1974). See also Youming Jin v. Ministry
of State Sec, 557 F. Supp. 2d 131, 136 (D.D.C. 2008)(District courts have
" inherent authority "to grant participation by an amicus curiae, which is
derived from Federal Rule of Appellate Procedure 29); Nat'l Ass'n of Home
Builders v. US Army Corps of Eng'rs, 519 F. Supp. 2d 89, 93 (D.D.C. 2007)

In determining whether to grant leave to participate as an amicus,
Courts have " broad discretion," and amicus status is generally allowed when
"the information offered is timely and useful." Elsworth Assocs. v. US, 917
F. Supp. 841, 846 (D.D.C. 1996) (same),

Specifically, Courts "normally allow" an amicus brief "when the

amicus has unique information or perspective that can help the court

7

 
Case 1:19-cv-00902-EAW Document 67 Filed 09/24/19 Page 8 of 9

beyond the help that the lawyers for the parties are able to provide."
Youming Jin v. Ministry of State Sec., 557 F. Supp. 2d at 137 (citing
Ryan v. Commodity Futures Trading Comm'n, 125 F. 3d 1062,
10564 (7th Cir. 1997)); Cobell v. Norton, 246 F. Supp. 2d 59, 62
(D.D.C. 2003) (same). This assistance to the court may take many forms,
including "ideas, arguments, theories, insights, facts or data that are not to
be found in the parties' briefs." See Northern Mariana Islands v. United
States, 2009 U.S, Dist. LEXIS 125427, 3-4 (D.D.C. Mar. 6, 2009).

Indeed, as is the case at bar, the classic role of the amicus curiae is to
assist in a case of general public interest, supplement the efforts of
counsel, and draw the court' s attention to law that may otherwise
escape consideration. Miller-Wohl Co., Inc. v. Commissioner of Labor
and Indus., 694 F.2d 203, 204 (9" Cir. 1982); see also New England

Patriots Football Club, Inc., v. University of Colorado, 592 F.2d 1196,
1198 n. 3 (1St Cir. 1979) (historically, the role of an amicus was "to

aid the court in resolving doubtful issues of law"). There is no

requirement that an amicus be disinterested. Funbus Systems, Inc. vy
California Public Utilities Commission, 801 F.2d 1120, 1125 cgth Cir.
1986) ("perfectly permissible role" for amicus to "take a legal position

and present legal arguments in support of it"); Hoptowit v. Ray, 682

F.2d 1237, 1260 (oth Cir. 1982) (same); Krislov, The Amicus Curiae
8

 
Case 1:19-cv-00902-EAW Document 67 Filed 09/24/19 Page 9 of 9

Brief: from Friendship to Advocacy, 72 Yale L.J. 694( 1963), Indeed,
"by the nature of things an amicus is not normally disinterested."
Strasser vy. Doorley, 432 F.2d 567, 569 (18t Cir. 1970);Tigar, Federal
Appeals:

Jurisdiction and Practice, at 133 (1993) ("An amicus brief is rarely

disinterested; usually it supports one party or the other").

CONCLUSION
For all of the foregoing reasons, Amicus respectfully requests that it

be granted leave to file the attached amicus brief.

Dated: September 20, 2019

 

 

Dennis Houdek/ Esq.

Counsel for Amicus Curiae
305 Broadway, Seventh Floor
New York, NY 10007

(212) 822-1470

 
